                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    Antoine A. Clark,                   )     C/A No.: 1:19-1663-TLW-SVH
                                        )
                        Plaintiff,      )
                                        )
         vs.                            )
                                        )
    Warden Decker, Ford, Cannon,        )                ORDER
    Smith, Woods, Bruker, Howard,       )
    Allen, Jackson, Crowe, Bragg,       )
    Kampeesay, Blackwell, Robbins,      )
    and Stephon,                        )
                                        )
                        Defendants.     )
                                        )

         Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by defendants. The undersigned

ordered service of process against defendant Blackwell on July 10, 2019.1 On

January 17, 2020, Blackwell filed a motion for summary judgment. [ECF No.

43]. As Plaintiff is proceeding pro se, the court entered an order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the

importance of the motion and of the need for him to file an adequate response

by February 21, 2020. [ECF No. 43]. Plaintiff was specifically advised that if

he failed to respond adequately, the motion may be granted.




1Also on July 10, 2019, the undersigned issued a Report and Recommendation
recommending that all other defendants be dismissed.
      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Blackwell’s motion. As

such, it appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Plaintiff is directed to advise the

court whether he wishes to continue with this case and to file a response to the

motion for summary judgment by March 9, 2020. Plaintiff is further advised

that if he fails to respond, the undersigned will recommend that this action be

dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



February 24, 2020                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
